Citation Nr: 1704432	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease prior to April 17, 2014, and 20 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2011 rating decision, the RO denied entitlement to service connection for tinnitus and residuals of a back injury.  In a March 2013 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine at a 10 percent disability rating, effective October 13, 2010.  In a December 2014 rating decision, the RO increased the Veteran's evaluation for his lumbar spine degenerative disc disease to 20 percent, effective April 17, 2014. 

The Board issued a decision in October 2015 denying (1) an initial disability rating for lumbar spine degenerative disc disease in excess of 10 percent, prior to April 17, 2014; (2) an initial disability rating for lumbar spine degenerative disc disease in excess of 20 percent, beginning from April 17, 2014; and (3) an initial disability rating in excess of 20 percent for radiculopathy of the left leg.  The Veteran appealed that portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in June 2016 granting a June 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

In its October 2015 decision, the Board also remanded the issue of entitlement to service connection for tinnitus, and that issue has now returned to the Board.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.



REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Increased Ratings

In relevant part, the parties to the June 2016 JMPR agreed that the record before the Board in October 2015 was incomplete because it did not contain any VA Medical Center (VAMC) treatment records, to include those beginning from January 2011 and a May 2012 MRI, as referenced in a March 2013 VA examination report.  In light of the JMPR's agreement, the RO should obtain upon remand all of the Veteran's VA medical records since January 2011.  

The Board also finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Tinnitus

In light of the outstanding VA medical records, which may be relevant to the claim of service connection for tinnitus, that claim must also be remanded.  

Furthermore, a new VA examination is needed.  The Veteran previously underwent a VA examination in April 2011.  Upon review of that VA examination, the Board previously remanded the matter in October 2015 to obtain an addendum opinion addressing the Veteran's February 2012 report that his tinnitus started in service and has been intermittent and not constant since then.

Upon remand, the same VA examiner offered an opinion in November 2015.  The VA examiner reasoned, in relevant part, as follows:

Even though the [V]eteran's NOD dated [in February 2012] indicated he reported intermittent tinnitus which began during service, there is no evidence of tinnitus during service in the [V]eteran's SMRs.  Additionally and importantly, the [V]eteran denied having tinnitus at his [January 2011] C&P examination at which time this clinician asked him in several ways about whether he had tinnitus and he consistently denied the condition. 

Given all of this information, it is my opinion that the [V]eteran's claimed tinnitus was not caused by or a result of military service. 

This opinion is incomplete for two reasons.  First, the VA examiner did not give a medical reason justifying why contemporaneous medical documentation was needed in the service treatment records (STRs).  Stated differently, the VA examiner's reliance on an absence of documented tinnitus symptoms during service is impermissible because she did not explain why, as a medical matter, the Veteran would have sought treatment or complained of the condition during service, or why an absence of treatment (as opposed to symptoms) was otherwise medically significant.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

For instance, the VA examiner did not identify any specific instances in the STRs where the Veteran was asked whether he had symptoms of tinnitus or where, even if not specifically asked, he was reasonably expected to have reported symptoms of tinnitus.  Thus, it is not clear to the Board why the VA examiner was equating an absence of tinnitus symptoms during service with affirmative evidence that he did not have tinnitus during service.  See Fountain, 27 Vet. App. at 274 (a medical report stating that the "veteran did not report tinnitus" cannot be considered evidence of a denial of tinnitus during service or after service.).

Relatedly, the VA examiner cited the January 2011 VA examination as evidence that the Veteran did not have tinnitus.  However, it is the Veteran's position that he has had intermittent-and not constant-tinnitus.  Thus, it appears possible that the Veteran was not experiencing symptoms of tinnitus at the time of the January 2011 VA examination.  This would not be inconsistent with his statements of intermittent tinnitus and does not indicate an absence of tinnitus.  This is significant because the VA examiner, both in January 2011 and November 2015, did not make clear the nature of the questions asked.  In other words, it is not clear whether the VA examiner was asking the Veteran whether he had ever had symptoms of tinnitus or whether the VA examiner was only asking whether he was having symptoms at the time of the examination.  In light of this ambiguity, the Board does not find that the Veteran's denial of tinnitus at the time of the January 2011 VA examination to be determinative evidence impeaching his credibility.  Nor did the VA examiner account for the asserted intermittent nature of the Veteran's tinnitus symptoms.  

For these reasons, the Board finds that a new VA examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to those since January 2011.  The request should include all non-electronic and/or archived paper records that have been "scanned" in the electronic medical record archive.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address the claimed tinnitus.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(1) Is it at least as likely as not (i.e., at least equally probable) that the Veteran has or has had tinnitus?

(2) If so, is it at least as likely as not that any identified tinnitus had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

The examiner should only rely on silence in the medical records only if it can be explained either why the silence in the record can be taken as proof that tinnitus symptoms did not occur or why tinnitus would have normally been recorded if present.  For instance, any specific instances in the STRs where the Veteran was asked whether he had symptoms of tinnitus or where, even if not specifically asked, he was reasonably expected to have reported symptoms of tinnitus.

Similarly, in answering this question, the examiner is asked to consider the Veteran's February 2012 statement indicating that symptoms of tinnitus started during service and were intermittent since then.  The examiner is asked to explain why this evidence makes it more or less likely that any current tinnitus started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his tinnitus symptoms during and after service may be inaccurate or not medically supported.  

Accordingly, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Also, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar spine and radiculopathy conditions.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine and radiculopathy conditions.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including the severity of all associated neurologic manifestations, such as radiculopathy.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

